Citation Nr: 1116628	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-34 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for missing teeth as a result of in-service dental trauma for compensation purposes.

2.  Entitlement to service connection for missing teeth as a result of in-service dental trauma for treatment purposes.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


REMAND

The appellant is a Veteran who served on active duty from June 1951 to December 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 and April 2008 rating decisions by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in January 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the Veteran's case, the Board remanded the issues on appeal in January 2010 with specific instructions for opinions to be obtained upon VA examination.  Here, the Board finds that the January 2010 remand instructions were not complied with and the claims must be remanded to complete the development.

Although the Veteran was provided a VA dental examination in March 2010, the opinions requested by the Board were not addressed and the provided opinions are inadequate for a rating determination.  More specifically, the dental examiner did not "indicate whether the Veteran has loss of teeth due to bone loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis."  Therefore, additional development as to this matter is required prior to appellate review.

It is significant to note that VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and rating action should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381 (2010) (emphasis added).  Compensable disability ratings are only provided for the loss of teeth due to the loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2010) (emphasis added).  These ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease.

The Veteran contends, in essence, that he has missing teeth as a result of in-service dental trauma in March 1954 in an accident aboard a cable car in San Francisco, California.  He stated in his original claim in November 2006 that all of his teeth were affected.  A statement from a fellow serviceman is of record and there is no evidence in the record disputing the event as described.  The Veteran's December 1955 separation examination revealed no missing teeth, but noted teeth numbers 13, 19, 20, 28, 29, 30, and 31 were restorable.  Other service treatment records are unavailable.  

An October 2008 private dental report noted the Veteran stated the accident resulted in the loosening of three lower anterior teeth and injury to others.  It was noted that the lower left cuspid needed to be extracted and that the tooth had "developed rapid severe bone loss" which a periodontal specialist felt was due to a "combination perio-endo problem."  The dentist stated that in his opinion it was possible that the Veteran's lower left cuspid may have been injured in his accident in service.  

The March 2010 VA dental examiner noted the Veteran had lost teeth numbers 6, 7, 8, 9, 10, 11, 23, 24, 25, and 26 and that based upon the history he provided without additional records it was at least as likely as not the teeth were traumatized as he described.  The examiner noted in a May 2010 addendum report that the claims file was reviewed and that his opinion was unchanged.  No opinion was provided in either report addressing whether there was any loss of teeth due to bone loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  The Board finds that the facts in this case represent a complex medical issue and that further development should be taken to obtain a copy of the private periodontal specialist's opinion identified in the October 2008 private dental report.  An additional VA examination by an appropriate dental/periodontal disorders specialist should also be performed to clarify which specific teeth should be considered absent due to the loss of substance of the body of the maxilla or mandible and/or whether disorders of specific teeth were incurred or aggravated in service sufficient to establish eligibility for VA outpatient dental treatment purposes.

In regards to the hearing loss rating issue, when a Veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10 (2010).  In the context of an examination conducted for purposes of rating a hearing disability, the Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).

In the Veteran's case, he was afforded a VA audiological examination in March 2010 that included objective audiometric testing.  However, a description of any functional effects caused by his hearing disability was not included in the examination report.  The Board remanded the claim in January 2010 to specifically obtain this type of information.  Consequently, the claim must again be remanded for a complete audiological examination.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided treatment pertinent to the issue remaining on appeal.  He should be specifically requested to either provide copies of any records created as a result of treatment by a private periodontal specialist or to provide sufficient information for VA to assist him in obtaining those records.  After the Veteran has signed the appropriate releases, obtain any relevant records and associate them with the claims folder.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  Notify the Veteran is of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination by an appropriate dental/periodontal disorders specialist.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).).  The examiner should provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that any specific teeth are absent due to the loss of substance of the body of the maxilla or mandible and/or whether any disorders to specific teeth were incurred or aggravated in service for VA outpatient dental treatment purposes.  A complete medical history concerning the claim should be solicited from the Veteran, to include any additional information deemed necessary to clarify the specific teeth injured by trauma in service.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the lay and medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

3.  Schedule the Veteran for a VA audiological examination to determine the level of disability of his bilateral hearing loss.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  38 C.F.R. § 4.85(a) (2010).  The examiner must provide a full description of the functional effects caused by the bilateral hearing loss.  See Martinak, 21 Vet. App. at 455.

4.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.

5.  After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


